Citation Nr: 0809472	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  03-05 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for 
hyperparathyroidism.  

2.  Entitlement to service connection for degenerative joint 
disease of the right knee, to include as secondary to a 
service-connected left knee disability.  

3.  Entitlement to service connection for bilateral foot 
disability, including arthritis and flat feet, to include as 
secondary to a service-connected left knee disability.  

4.  Entitlement to service connection for a left ankle 
disability, including tendonitis and arthritis, to include as 
secondary to a service-connected left knee disability.  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from October 1983 to 
July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in New Orleans, Louisiana.                 

In the January 2002 rating action, the RO denied the 
veteran's claim for service connection for flat feet, among 
other claims.  The Board notes that in addition to the 
veteran's contention that he has flat feet which are related 
to his period of active service, he has also maintained that 
he has arthritis of the feet which is related to his active 
service.  Thus, the Board has characterized the issue on 
appeal as set forth on the title page of this decision.  The 
Board recognizes that in a January 2007 rating action, the RO 
denied the veteran's claim for service connection for 
arthritis of the feet.  Nevertheless, as the veteran filed a 
timely Substantive Appeal of the RO's January 2002 denial of 
his original claim, which is characterized as entitlement to 
service connection for bilateral foot disability, to include 
arthritis and flat feet, the appeal of that claim is still 
pending, and the law and regulations pertaining to finality 
of unappealed RO decisions are not applicable and do not 
apply to the January 2007 rating.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in January 2008.  During the 
hearing, he submitted duplicate copies of VA medical records 
and a duplicate copy of a private medical statement from 
J.E.C., M.D., dated in March 2002, and waived additional RO 
consideration of this evidence.  38 C.F.R. § 20.1394(c ).  A 
transcript of the hearing is in the record.    

On February 15, 2008, the veteran's motion to advance his 
case on the Board docket was granted pursuant to 38 U.S.C.A. 
§ 7107 and 38 C.F.R. § 20.900(c).

In the decision below, the Board grants service connection 
for degenerative joint disease of the first 
metatarsophalangeal joints of the feet.  In regard to the 
remaining issue of entitlement to service connection for 
bilateral foot disability (other than arthritis of both first 
metatarsophalangeal joints), to include flat feet on direct 
and secondary bases, this issue, along with the claim for 
entitlement to service connection for a left ankle 
disability, to include tendonitis and arthritis on direct and 
secondary bases, are addressed in the REMAND appended to the 
decision below.  These matters are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  It is as likely as not that the veteran's 
hyperparathyroidism began during active service.  

2.  The veteran's degenerative joint disease of the right 
knee was caused by his service-connected left knee 
disability.  

3.  The veteran's degenerative joint disease of the first 
metatarsophalangeal joint of both feet began during active 
service.    






CONCLUSIONS OF LAW

1.  Hyperparathyroidism was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303 
(2007).       

2.  The veteran's degenerative joint disease of the right 
knee is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310 (2007).     

3.  Degenerative joint disease of the first 
metatarsophalangeal joints of both feet was incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2007).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).      

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claims for service connection 
for hyperparathyroidism and degenerative joint disease of the 
first metatarsophalangeal joint of both feet on a direct 
incurrence basis and secondary service connection for 
degenerative joint disease of the right knee.  Therefore, no 
further development is needed with regard to these issues.     

II.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including arthritis, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service-connected 
disability or (b) aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7Vet. App. 439, 488 (1995) 
(en banc).  The Court has held that, when aggravation of a 
veteran's non-service-connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service-connected, at least to the extent of the 
aggravation.  Allen, 7 Vet. App. at 439. 

An amendment to 38 C.F.R. § 3.310, effective October 10, 
2006, was enacted for the purpose of implementing the holding 
in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary 
service connection on the basis of the aggravation of a 
nonservice-connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 (2006). The amendment 
essentially codifies Allen by adding language that requires 
that a baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.             

III.  Hyperparathyroidism

At the outset, the Board observes that the veteran's claims 
file is a rebuilt folder.  In a letter from the RO to the 
veteran, dated in April 2006, the RO noted that they were 
having a difficult time locating the veteran's original 
claims folder and that, as such, a rebuilt folder had been 
established.  

The evidence of record shows that the veteran has submitted 
treatise evidence with regard to hyperparathyroidism and its 
symptoms, which include muscle aches or weakness, and 
arthritic joint pain.  The Board notes that 
hyperparathyroidism is defined as a condition due to an 
increase in the secretion of the parathyroids, causing 
elevated serum calcium, decreased serum phosphorus, and 
increased excretion of both calcium and phosphorus, calcium 
stones, and sometimes generalized osteitis fibrosa cystica.  
STEDMAN'S MEDICAL DICTIONARY, 828 (26th ed. 1995).

In August 2002, the veteran underwent a VA examination.  At 
that time, the examiner stated that the veteran's past 
medical examination was remarkable for hyperparathyroidism 
which was diagnosed in 1994, apparently after he was 
discharged from the military.  The examiner stated that upon 
a review of the veteran's claims file, in November 1988, the 
veteran was noted to have a high calcium of 11.6, with the 
normal being 10.6.  Thus, the examiner opined that it was 
quite possible that the veteran's hyperparathyroidism was 
present while he was in the military.  The veteran was 
currently receiving treatment for his hyperparathyroidism.  
Following the physical examination, the examiner diagnosed 
the veteran with hyperparathyroidism.  The examiner stated 
that apparently, the veteran's hyperparathyroidism was 
present when he was in the military; he was found to have 
mildly elevated serum calcium during that time.  The examiner 
also reported that magnesium and calcium oxalate crystals in 
the veteran's urinalysis in 1992 may be related to 
hyperparathyroidism.     

In October 2003, a hearing was conducted at the RO.  At that 
time, the veteran stated that hyperparathyroidism was a 
condition where calcium levels were elevated, and after a 
period of time, deterioration of the bones occurred.  The 
veteran indicated that due to his hyperparathyroidism, many 
of his joints had been affected including his knees, ankles, 
and feet.  According to the veteran, the first time his 
physicians noticed that he had a high calcium level was in 
approximately 1994 or 1995.  The veteran maintained that he 
first experienced the symptoms of his hyperparathyroidism 
during service, although he was unaware of the underlying 
problem at the time.  He reported that in June 2003, he 
underwent surgery for his hyperparathyroidism and his calcium 
levels went down.       

In January 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  At that 
time, he stated that as a result of his hyperparathyroidism, 
he had arthritis "throughout his body".  

In the instant case, the veteran was apparently first 
diagnosed with hyperparathyroidism in 1994, approximately two 
years after his separation from the military.  However, the 
veteran maintains that even though his service medical 
records are negative for any complaints or findings of 
hyperparathyroidism, he first experienced symptoms of his 
hyperparathyroidism during service.  The only competent 
evidence that addresses the question of whether the veteran's 
hyperparathyroidism is linked to service supports the 
contended causal relationship.  Specifically, in the August 
2002 VA examination report, the examiner opined that due to 
service medical records showing that the veteran had a high 
calcium of 11.7, it was his opinion that the veteran's 
hyperparathyroidism was present while he was in the military.  
The examiner also reported that magnesium and calcium oxalate 
crystals in the veteran's urinalysis in 1992 may be related 
to hyperparathyroidism.  

The Court has held that VA must base its decisions on medical 
evidence.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In this regard, the opinion from the examiner from 
the veteran's August 2002 VA examination supports, rather 
than opposes, the veteran's contentions, and there is no 
contrary opinion of record.  The Board recognizes that the 
veteran was not diagnosed with hyperparathyroidism until 
approximately two years after his discharge.  Nonetheless, 
the veteran's service medical records document elevated 
calcium levels, and the opinion from the examiner from the 
veteran's August 2002 VA examination stands uncontradicted by 
any competent evidence of record.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Evans v. West, 12 Vet. App. 22, 30 
(1998).  

Under the circumstances, the Board finds that the veteran's 
current hyperparathyroidism began during service.  
Accordingly, service connection for hyperparathyroidism is 
warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.      

III. Degenerative Joint Disease of the Right Knee

As previously stated, the veteran's claims file is a rebuilt 
folder.  In regard to the veteran's service medical records, 
the evidence of record includes a copy of a bone scan report, 
which shows that in January 1992, the veteran had a bone scan 
taken of his knees and lower extremities due to complaints of 
right ankle and foot pain.  The bone scan was interpreted as 
showing increased uptake in the patella, bilaterally, with 
the left more involved than the right.  Increased uptake was 
also seen in the lateral tibial plateau, bilaterally; the 
tibial tubercles, bilaterally; and along the cortices of both 
tibia.  The conclusion was that the bone scan was abnormal.    

A copy of the veteran's separation examination report, dated 
in April 1992, is also of record.  In the report, the 
examiner noted that the veteran had arthritis in his left 
knee, pain in his right knee and crepitus in both knees.  

The evidence of record reflects that the veteran is service-
connected for retropatellar degenerative joint disease of the 
left knee, secondary to patellar fracture with status post 
open reduction/internal fixation and instability of the left 
knee.  

In a private medical statement from Dr. J.E.C., dated in 
March 1992, Dr. C. stated that he had reviewed the veteran's 
January 1992 bone scan which was taken while the veteran was 
in the military.  According to Dr. C., that study showed that 
the veteran had increased uptake in both knees, both ankles, 
as well as throughout both feet.  Dr. C. opined that those 
findings were consistent with degenerative arthritis changes 
of the joints of the lower extremities.

In August 2002, the veteran underwent a VA examination.  At 
that time, the examiner stated that while the veteran was in 
the military, he had a severe right ankle sprain in 1984, and 
suffered a fracture of the left patella, which required open 
reduction internal fixation in 1987, and later removal of the 
sustaining wires.  Since 1992, the veteran had experienced 
some discomfort in all the joints.  According to the veteran, 
a bone scan performed in 1992 showed marked uptake in his 
feet and knees.  Following discharge from the military, the 
veteran worked for the United States Post Office from 1994 to 
March 2002.  Because of the persistent discomfort in the 
right knee, which was the opposite knee from the service-
connected injury, he underwent an arthroscopy in July 2001 
and was noted to have severe cartilaginous changes.  The 
veteran indicated that at present, he had discomfort and 
swelling in both knees.  He also noted that he was no longer 
working.  X-rays of the veteran's knees showed mild 
degenerative changes.  Following the physical examination and 
a review of the veteran's x-rays, the examiner stated that 
such early degenerative changes in the right knee, as well as 
the elevated calcium in 1988, abnormal bone scan in 1992, 
calcium oxalate crystals in the urinalysis, and the diagnosis 
of hyperparathyroidism, it was his opinion that it was at 
least as likely as not that the veteran's right knee 
condition was related to his service-connected injury.      

In October 2003, a hearing was conducted at the RO.  At that 
time, the veteran testified that due to his service-connected 
left knee disability, he favored his left knee and placed 
more weight on his right knee.  According to the veteran, 
because he overused his right knee, he developed chronic 
right knee pain and was eventually diagnosed with 
degenerative joint disease of the right knee.   

In the instant case, although the veteran's service medical 
records are negative for any complaints or findings of 
degenerative joint disease of the right knee, the service 
medical records do show that upon a January 1992 bone scan, 
there was increased uptake in the patella, bilaterally.  In 
this regard, in a March 1992 private medical statement, Dr. 
C. opined that the findings of the January 1992 bone scan 
were consistent with degenerative arthritis changes of the 
joints of the lower extremities, which would include the 
veteran's right knee.  Moreover, at the time of the veteran's 
April 1992 separation examination, the examiner noted that 
the veteran had right knee pain and crepitus.  

In this case, the veteran maintains that due to his service-
connected left knee disability, he favored his left knee and 
put more weight on his right knee, thereby causing him to 
develop degenerative joint disease in his right knee.  The 
only competent evidence that addresses the question of 
whether the veteran's degenerative joint disease of the right 
knee was caused by his service-connected left knee disability 
supports the contended secondary relationship.  Specifically, 
in the August 2002 VA examination report, the examiner opined 
that in light of the veteran's early degenerative changes in 
the right knee and abnormal bone scan in 1992, it was his 
opinion that it was at least as likely as not that the 
veteran's right knee condition was related to his service-
connected injury, which was in reference to the veteran's 
service-connected left knee disability.  

In regard to the veteran's contention that due to his 
hyperparathyroidism, he developed arthritis in his joints, 
including his right knee joint, it is unclear from a review 
of the August 2002 VA examiner's opinion as to whether the 
examiner was linking the veteran's right knee arthritis to 
his hyperparathyroidism.  In offering the rationale for his 
opinion that the veteran's right knee arthritis was related 
to his left knee disability, the examiner noted that he 
considered the veteran's elevated calcium in 1988, calcium 
oxalate crystals in the urinalysis, and the veteran's 
diagnosis of hyperparathyroidism.  In any event, the examiner 
did clearly establish a causal relationship between the 
veteran's right knee arthritis and his service-connected left 
knee disability.    

The Court has held that VA must base its decisions on medical 
evidence.  See Murphy, 1 Vet. App. at 78, 81.  In this 
regard, the opinion from the examiner from the veteran's 
August 2002 VA examination supports, rather than opposes, the 
veteran's contentions, and there is no contrary opinion of 
record.  The examiner linked the veteran's degenerative joint 
disease of the right knee to his service-connected left knee 
disability.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Evans v. West, 12 Vet. App. 22, 30 (1998).  

Under these circumstances, the Board finds that the medical 
evidence shows that the veteran's degenerative joint disease 
of the right knee was caused by his service-connected left 
knee disability.  Accordingly, secondary service connection 
for arthritis of the right knee is warranted.  38 C.F.R. § 
3.310(a).

V.  Bilateral Foot Disability, to Include Arthritis

The veteran's claims file is a rebuilt folder.  The file 
includes a copy of a bone scan report which shows that in 
January 1992, while the veteran was in the military, he had a 
bone scan taken of his knees and lower extremities due to 
complaints of right ankle and foot pain.  The bone scan was 
interpreted as showing a focal area of increased uptake 
involving the distal aspect of the first metatarsal of the 
left foot.

In the private medical statement from Dr. J.E.C., dated in 
March 1992, Dr. C. stated that he had reviewed the veteran's 
January 1992 in-service bone scan.  According to Dr. C., that 
study showed the veteran to have increased uptake in both 
feet, as well as the knees and ankles.  (Emphasis added.)  
Dr. C. opined that those findings were consistent with 
degenerative arthritic changes of the joints of the lower 
extremities.

In January 2003, the veteran underwent a VA examination.  At 
that time, he stated that while he was in the military, he 
experienced bilateral foot pain.  According to the veteran, 
he had a bone scan during service which was abnormal.  
Following the physical examination and a review of the 
veteran's x-rays, the examiner diagnosed the veteran with 
mild degenerative joint disease of the first 
metatarsophalangeal joint, bilaterally.

The Board has carefully considered the medical and clinical 
data generated with regard to the issue of entitlement to 
service connection for a bilateral foot disability, to 
include arthritis.  It is found that, on balance, the 
veteran's contention that his currently diagnosed 
degenerative joint disease of the first metatarsophalangeal 
joint of both feet is attributable to his period of active 
service is supported by the medical evidence of record.  In 
this regard, given that the veteran's service medical records 
show that in a January 1992 bone scan, there was a focal area 
of increased uptake involving the distal aspect of the first 
metatarsal of the left foot, and that this bone scan was 
later interpreted by Dr. C. in March 1992 as showing 
increased uptake involving both feet consistent with 
degenerative arthritis changes of the feet, which would 
include the first metatarsophalangeal joints, and in light of 
the evidence of record which shows that the veteran currently 
has degenerative joint disease in the latter joints, the 
Board finds that the medical evidence supports the veteran's 
claim for service connection for degenerative joint disease 
of the first metatarsophalangeal joint of both feet.  

The question of whether direct or secondary service 
connection for the veteran's remaining disability of the 
feet, to include pes planus or flat feet is addressed in the 
remand below.


ORDER

Entitlement to service connection for hyperparathyroidism is 
granted.  

Secondary service connection for degenerative joint disease 
of the right knee is granted.   

Entitlement to service connection for degenerative joint 
disease of the first metatarsophalangeal joints of both feet 
is granted.  




REMAND

In regard to the veteran's claim of entitlement to service 
connection for a bilateral foot disability, other than 
degenerative joint disease of the first metatarsophalangeal 
joints of both feet, to include flat feet, the Board notes 
that in the October 2003 hearing which was conducted at the 
RO, the veteran testified that during service, he developed 
pain in his feet due to prolonged walking.  He stated that 
within four months of his discharge, he was diagnosed with 
flat feet.  The veteran further maintained that his service-
connected knee and ankle disabilities aggravated his flat 
feet.  On the question of secondary service connection for 
additional bilateral foot disability, the Board notes that, 
in addition to a chronic right ankle sprain, as a result of 
the decision above, service connection is in effect for left 
and right knee disabilities and arthritis of both first 
metatarsophalangeal joints.  There is medical and X-ray 
evidence of additional bilateral foot disabilities; following 
a January 2003 VA examination, the veteran was diagnosed with 
pes planovagus, bilaterally, with functional instability, and 
bunions with hallux valgus. 

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury (38 C.F.R. § 3.310 (a) (20067) and 
secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service- connected disorder).  Allen v. Brown, 7 Vet. App. 
439 (1995); 71 Fed. Reg. 52744.     

In view of the foregoing facts and with consideration of the 
applicable law and regulations, the Board finds that a more 
thorough examination is warranted that includes an opinion 
addressing the question of secondary service connection.  In 
the examination report, the clinician should include his or 
her opinion as to whether the veteran's service-connected 
bilateral knee disabilities, right ankle disability, and/or 
hyperparathyroidism caused or aggravated any bilateral foot 
disability (other than degenerative joint disease of the 
first metatarsophalangeal joints of both feet), to include 
flat feet.  Id.      

In regard to the veteran's claim for service connection for a 
left ankle disability, to include tendonitis and arthritis, 
the veteran contends that he currently has a left ankle 
disability which is secondary to his hyperparathyroidism.  
The veteran notes that his hyperparathyroidism caused him to 
develop arthritis in multiple joints, including his left 
ankle.  He also maintains that his current left ankle 
disability is secondary to his service-connected right ankle 
disability.  The Board notes that in a January 2003 VA 
examination, the veteran was diagnosed with residuals of a 
bilateral ankle injury, to include poor balancing strength of 
both ankles.  The Board further observes that in an August 
2002 VA examination, the veteran was diagnosed with left 
ankle tendonitis and the examiner opined that the veteran's 
tendonitis did not have anything to do with any service-
connected problem.  However, at that time, the veteran was 
not service-connected for hyperparathyroidism, a right knee 
disability or degenerative joint disease of the first 
metatarsophalangeal joints of both feet.  Given that the 
Board has granted service connection for these latter 
disorders in the decision above, the Board finds that a more 
thorough examination is warranted that includes an opinion 
addressing the raised questions pertaining to secondary 
service connection.  In the examination report, the clinician 
should include his or her opinion as to whether the veteran's 
service-connected bilateral knee disabilities, right ankle 
disability, bilateral first metatarsophalangeal joint 
arthritis and/or hyperparathyroidism caused or aggravated any 
left ankle disability that may be present, to include 
tendonitis and arthritis.  38 C.F.R. § 3.310; Allen, supra.        

Finally, the VCAA imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a) (West 
2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

The statutory VCAA notice requirements apply to the claims on 
appeal.  See Beverly v. Nicholson, 19 Vet. App. 394 (2005).  
Although the veteran may have received the required VCAA 
notice, this notice is not in the rebuilt file.  Thus, it is 
unclear as to whether or not the veteran received any VCAA 
notice.  In this regard, the failure to provide this notice 
is presumptively prejudicial.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

Accordingly, the case is REMANDED for the following action:

1.  The VAMC/AMC/RO must ensure compliance 
with the provisions of 38 U.S.C.A. 
§§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2007).

2.  The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA orthopedic 
examination to ascertain the nature and 
etiology of any bilateral foot disability, 
other than bilateral first 
metatarsophalangeal joint arthritis, to 
include flat feet, and/or left ankle 
disability, to include tendonitis and 
arthritis.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.

After a review of the examination findings 
and the entire evidence of record, the 
examiner must answer the following 
questions:

(a) Is it at least as likely as not 
(50 percent or greater probability) 
that any currently diagnosed 
bilateral foot disability, other 
than bilateral first 
metatarsophalangeal joint arthritis 
, to include flat feet, began during 
service or are linked to some 
incident of service?

(b) Is it at least as likely as not 
that any currently diagnosed right 
or left foot disability, other than 
bilateral first metatarsophalangeal 
joint arthritis , to include flat 
feet, was caused or aggravated by 
the veteran's service-connected 
bilateral knee disabilities, right 
ankle disability, degenerative joint 
disease of the first 
metatarsophalangeal joints of both 
feet and/or hyperparathyroidism? 

(c) Is it at least as likely as not 
that any currently diagnosed left 
ankle disability, to include 
tendonitis and arthritis, began 
during service or is linked to some 
incident of service?

(d) Is it at least as likely as not 
that any currently diagnosed left 
ankle disability, to include 
tendonitis and arthritis, was caused 
or aggravated by the veteran's 
service-connected bilateral knee 
disabilities, right ankle 
disability, degenerative joint 
disease of the first 
metatarsophalangeal joints of both 
feet and/or hyperparathyroidism? 

If it is determined that a foot disability 
(other than degenerative joint disease of 
the first metatarsophalangeal joints of 
both feet) or left ankle disability was 
aggravated by any of the veteran's 
service-connected disabilities, to the 
extent that is possible, the examiner is 
requested to provide an opinion as to the 
approximate baseline level of severity of 
the foot or left ankle disability before 
the onset of aggravation.  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of the medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.   

A rationale should be provided for any 
opinion or conclusion expressed.  If the 
examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.   

3.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issues 
on appeal.  If any such action does not 
resolve each claim to the veteran's 
satisfaction, the RO must provide the 
veteran and his representative, if any, a 
supplemental statement of the case and an 
appropriate period of time must be allowed 
for response.  Thereafter, the case must 
be returned to this Board for appellate 
review.   


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


